t c no united_states tax_court michael ferguson and valene ferguson petitioners v commissioner of internal revenue respondent roger n ferguson and sybil ferguson petitioners v commissioner of internal revenue respondent docket nos filed date held ps donated to various charitable organizations the charities appreciated stock in c1 prior to the gifts c1 and c2 entered into a merger agreement c2 made a tender offer for the shares of c1 and shares of c1 sufficient to approve the merger were tendered or guaranteed the charities subsequently sold the stock of c1 received from ps pursuant to the tender offer ps are taxable on the gain in the stock transferred to the charities under the anticipatory_assignment_of_income doctrine david r bosse for petitioners robert first specially recognized for petitioners stephen m miller for respondent halpern judge these consolidated cases involve the following determinations by respondent of deficiencies in additions to and penalties on petitioners' federal_income_tax docket no michael ferguson and valene ferguson additions to tax and penalties deficiency dollar_figure big_number big_number big_number big_number sec_6653 -- dollar_figure -- -- -- sec_6654 -- dollar_figure -- -- -- sec_6661 -- dollar_figure -- -- -- sec_6662 dollar_figure big_number big_number big_number big_number year docket no roger n ferguson and sybil ferguson additions to tax and penalties year deficiency a sec sec_6659 sec_6661 sec sec_6662 c dollar_figure big_number big_number dollar_figure -- -- dollar_figure -- -- dollar_figure -- -- -- dollar_figure big_number -- -- of interest due on dollar_figure certain adjustments having been agreed to and concessions made the sole issue remaining for decision is whether petitioners are taxable on the gain in appreciated stock transferred to various charitable organizations under the anticipatory_assignment_of_income doctrine unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of fact and the supplemental stipulation of fact filed by the parties both with attached exhibits are incorporated herein by this reference petitioners michael and valene ferguson and roger and sybil ferguson resided in rexburg idaho at the time their petitions herein were filed background on date four star inc four star was incorporated under the laws of the state of idaho all of the stock of four star was owned by roger and sybil ferguson and two other shareholders on date roger and sybil ferguson purchased all of the stock of four star owned by the two other shareholders in date the corporate name of four star was changed to diet center inc diet center from to date roger ferguson sybil ferguson and their son michael ferguson were president secretary treasurer and executive vice-president of diet center respectively and those individuals constituted the board_of directors of diet center american health companies inc ahc was incorporated under the laws of the state of delaware on date on or about date ahc acquired through a series of corporate transactions diet center which theretofore had been wholly owned by petitioners roger and sybil ferguson and their five children including petitioner michael ferguson in date pursuant to a public offering ahc and certain of its shareholders sold big_number shares of ahc stock ahc through franchises operating under the name of diet center provided weight loss and diet counseling services and marketed a variety of vitamins minerals and food products as of date there were big_number issued and outstanding shares of ahc stock and members of the ferguson family owned approximately big_number percent of those shares roger and sybil ferguson owned approximately big_number shares percent and michael ferguson owned approximately big_number shares percent from date through at least date roger ferguson served as consultant for ahc sybil ferguson was employed as president of diet center and michael ferguson was employed as president of ahc from date through date the board_of directors of ahc consisted of among other individuals roger ferguson chairman sybil ferguson vice chairperson michael ferguson and c stephen clegg merger agreement and tender offer in date after informal discussions among the members of the board_of directors of ahc c stephen clegg contacted goldman sachs co goldman sachs in connection with a possible sale of ahc a letter agreement was executed on date authorizing goldman sachs among other things to search for a purchaser of ahc and to assist in the sale negotiations by date goldman sachs received four proposals on date ahc cdi holding inc cdi which was a corporation owned by thomas h lee co and ml-lee acquisition fund l p and dc acquisition corp dc acquisition which was a wholly owned subsidiary of cdi entered into an agreement and plan of merger the merger agreement the merger agreement provided that as soon as practicable after dc acquisition had purchased the stock of ahc by means of a tender offer of dollar_figure a share dc acquisition would be merged into ahc and ahc would thereupon become a wholly owned subsidiary of cdi according to the merger agreement each outstanding share of ahc stock would be converted into the right to receive dollar_figure in cash it was expected that upon consummation of the merger roger and sybil ferguson would become members of the executive committee of ahc and the board_of directors of cdi and sybil ferguson would become president of ahc in addition roger and sybil ferguson and their children including michael ferguson were offered the opportunity to make an equity_investment in cdi by means of an exchange of ahc stock or options for securities of cdi the board_of directors of ahc with roger ferguson sybil ferguson and michael ferguson abstaining unanimously authorized and approved of the merger agreement determined that dollar_figure a share was a fair price and recommended acceptance of the offer to the shareholders of ahc the obligation of ahc to effect the merger was subject_to various conditions including approval of the merger agreement by shareholders owning a majority of ahc stock the authority of ahc shareholders to withhold approval of the merger was limited by the right of dc acquisition and cdi to proceed with the merger upon acquisition of a majority of the outstanding shares the terms of the tender offer provided pursuant to the certificate of incorporation as amended of the company ahc and the delaware law if the purchaser dc acquisition acquires pursuant to the offer a majority of the outstanding shares then the purchaser will be able to assure that the requisite number of affirmative votes in favor of the merger will be received even if no other stockholder votes in favor of the merger pursuant to the short_form merger provisions of the delaware law if the purchaser hold sec_90 or more of the outstanding shares the merger can be effected and the purchaser intends to effect the merger without a meeting or vote of the stockholders of the company the obligation of dc acquisition and cdi to effect the merger was also subject_to various conditions on date pursuant to a tender offer dc acquisition offered to purchase all of the issued and outstanding ahc stock for dollar_figure a share the tender offer was conditioned on dc acquisition’s acquiring and owning at least percent of the ahc stock upon consummation of the tender offer minimum tender condition the minimum tender condition could be waived by dc acquisition in its sole discretion dc acquisition and cdi also had the right to terminate or amend the tender offer upon the occurrence of material adverse changes affecting ahc the original expiration date for the tender offer was date but the expiration date was extended to date as a result of a fire that totally destroyed the ahc product manufacturing plant on date on date a letter signed by roger and sybil ferguson as co-chairpersons of ahc was sent to all shareholders of record that letter stated among other things your board_of directors has determined that each of the dc acquisition offer and merger is fair to the shareholders of american health and recommends that all shareholders accept the offer and tender their shares to dc acquisition the supplement to the offer to purchase dated date filed with the securities_and_exchange_commission sec as an exhibit to schedule 14d-9 and signed by michael ferguson states the fergusons have advised the parent cdi subject_to applicable securities laws that they will purchase the stock in parent by means of an exchange of shares they hold in the company ahc valued at dollar_figure per share for an amount of stock in parent of equivalent value subject_to applicable securities laws sybil and roger ferguson and michael d ferguson have advised the parent and the company that they will tender all of their shares not exchanged for stock in the parent sybil ferguson is expected to become president of the company following the consummation of the offer it is anticipated that she will enter into a three year employment agreement with the company pursuant to which she will receive an annual salary of dollar_figure pursuant to the agreement she will be a full time employee and will be eligible to participate in an executive incentive plan and a long term incentive plan which are expected to be developed by the board_of directors for participation by key members of senior management the agreement with sybil ferguson is expected to contain appropriate non-competition covenants roger ferguson's present consulting agreement with the company is expected to be extended on its present terms so that it will expire at the same time as the employment agreement with mrs ferguson mr ferguson is also expected to agree to non-competition covenants similar to those of mrs ferguson although the parties have reached general understandings with respect to the foregoing matters no written agreements have been entered into the continued involvement of sybil ferguson in the activities of ahc was an important aspect of the acquisition of ahc by cdi and dc acquisition the supplement to the offer to purchase also stated that the dollar_figure a share offer price represented a multiple of approximately times ahc's earnings a share for the year ended date a percent premium over the market price for the shares as of date the last trading day prior to the announcement by ahc that it had received bids from prospective acquirors and a premium of approximately big_number percent over the tangible book_value of ahc shares as of date in addition the supplement stated that as of date the total book_value a share of outstanding common_stock exclusive of treasury shares was dollar_figure and such book_value a share exclusive of goodwill was dollar_figure the terms of the tender offer provided that no stockholder of the company ahc has executed any agreement obligating him to tender shares to the purchaser dc acquisition in response to the offer the terms of the tender offer provided that shares tendered pursuant to the tender offer could be withdrawn upon valid notice at any time prior to the expiration date of the tender offer pursuant to the tender offer the stock of ahc was tendered by ahc shareholders in the following manner close of business date shares tendered shares guaranteed percentage of outstanding shares tendered or guaranteed big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- -- -- -- -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number gifts by michael ferguson on date michael ferguson in contemplation of a tithing executed a donation-in-kind record indicating his intention to donate big_number shares of ahc stock to the church of jesus christ of the latter day saints the church on or about date brett floyd a merrill lynch stockbroker assisted michael ferguson to open a new brokerage account and to place big_number shares of ahc stock in that account a legend restricting transfer appeared on those shares and merrill lynch would not sell or otherwise transfer the shares until it was advised that it could do so by its legal department that clearance process took upwards of two weeks on or about date michael ferguson formed the michael ferguson charitable foundation mf foundation on date brett floyd caused an in-house journal entry to be made to transfer from michael ferguson's brokerage account big_number shares of ahc stock to an account maintained by the church and big_number shares of ahc stock to the account maintained by the mf foundation on date michael ferguson executed an authorization to transfer the shares that brett floyd transferred by in-house journal entry the day before a donation-in-kind receipt issued to michael ferguson by the church provides that the date of donation for the big_number shares of ahc stock was date on date billy g dupree jr an officer of ahc forwarded to the sec a statement of changes in beneficial_ownership of securities sec form with respect to michael ferguson that statement indicates that the gifts to the church and the mf foundation occurred on date gifts by roger and sybil ferguson on date roger ferguson in contemplation of a tithing executed a donation-in-kind record indicating the intention of roger and sybil ferguson to donate big_number shares of ahc stock to the church on or about date brett floyd assisted roger and sybil ferguson to open a new brokerage account and to place big_number shares of ahc stock in that account a legend restricting transfer appeared on those shares and merrill lynch would not sell or otherwise transfer the shares until it was advised that it could do so by its legal department that clearance process took upwards of two weeks on date roger and sybil ferguson formed the roger and sybil ferguson charitable foundation r s foundation on date brett floyd caused an in-house journal entry to be made to transfer from roger and sybil ferguson's brokerage account big_number shares of ahc stock to an account maintained by the church and big_number shares of ahc stock to the account maintained by the r s foundation on date roger and sybil ferguson executed an authorization to transfer the shares that brett floyd transferred by in-house journal entry the day before on date billy g dupree jr forwarded to the sec statements of changes in beneficial_ownership of securities sec form with respect to roger and sybil ferguson those statements indicate that the gifts to the church and the r s foundation occurred on date consummation of the transaction on date roger and sybil ferguson exchanged big_number shares of ahc stock for big_number shares of cdi common_stock and big_number shares of cdi preferred_stock and they tendered their remaining shares in accordance with the tender offer on date michael ferguson exchanged big_number shares of ahc stock for big_number shares of cdi common_stock and big_number shares of cdi preferred_stock and he tendered his remaining shares in accordance with the tender offer other members of the ferguson family engaged in similar transactions the various charities that received shares of ahc stock from petitioners tendered those shares on date on date dc acquisition announced its acceptance of all the tendered or guaranteed shares of ahc stock on date dc acquisition purchased the big_number tendered or guaranteed shares of ahc stock in exchange for dollar_figure a share and became a shareholder of ahc as a result of dc acquisition’s acquiring in excess of percent of the stock of ahc the merger was effected on or it should be noted that some of the ahc stock owned by petitioners roger and sybil ferguson and michael ferguson was transferred to an entity named silver hawk inc those transfers are not in issue in the present case about date pursuant to a consent of the sole director of dc acquisition to a resolution stating the terms of the merger dated date ahc thereupon became a subsidiary of cdi sybil ferguson became president of ahc and roger ferguson became a consultant for ahc in addition roger and sybil ferguson became members of ahc's executive committee and cdi's board_of directors opinion i introduction a issue petitioners donated appreciated stock in american health companies inc ahc to the church of jesus christ of the latter day saints the church the michael ferguson charitable foundation and the roger and sybil charitable foundation collectively the charities the charities subsequently sold that stock to dc acquisition corp dc acquisition pursuant to a tender offer the sole issue for decision is whether petitioners are taxable on the gain in the stock transferred to the charities under the anticipatory_assignment_of_income doctrine petitioners bear the burden_of_proof rule a b arguments of the parties petitioners contend that they are not taxable on the gain in the stock transferred to the charities first relying on our decision in 62_tc_684 affd on other grounds 523_f2d_1308 8th cir petitioners assert that the charities were not legally obligated nor could they be compelled to tender their ahc stock in accordance with the tender offer and therefore the proceeds received by the charities in exchange for ahc stock that was voluntarily tendered cannot be attributed to petitioners second relying primarily on 471_f2d_275 8th cir and 80_tc_331 petitioners assert that the date on which the right to the tender offer proceeds matured was date when the board_of directors of dc acquisition adopted a resolution stating the terms of the merger and that the gifts occurred prior to that date petitioners argue alternatively that the earliest date on which the right to the tender offer proceeds matured was date when dc acquisition formally announced that it had accepted all of the tendered or guaranteed shares of ahc stock and that the gifts occurred prior to that date respondent relying primarily on our decisions in estate of applestein and peterson trust v commissioner tcmemo_1986_ affd without published opinion 822_f2d_1093 8th cir contends that the date merger agreement the merger agreement coupled with the date tender offer at a price of dollar_figure a share the tender offer was in reality and substance the functional equivalent to a shareholder vote approving the merger agreement and that the gifts occurred subsequent thereto resolution of the competing positions advanced by the parties requires an analysis of the circumstances surrounding the merger agreement the tender offer and the gifts to the charities based on the facts of this case we believe that the stock of ahc was converted from an interest in a viable corporation to the right to receive cash prior to the date of the gifts to the charities and therefore petitioners are taxable on the gain in the donated stock ii analysis a date of the gifts sec_170 allows a deduction for any charitable_contribution payment of which is made within the taxable_year the term charitable_contribution is defined in sec_170 as a contribution or gift to or for_the_use_of various enumerated entities and therefore is synonymous with the term gift see 36_tc_896 affd 309_f2d_373 9th cir thus the donation of ahc stock to the charities must satisfy the requirements of a valid inter_vivos gift in order to qualify as a charitable_contribution under sec_170 see eg 77_tc_9 the existence of the gifts to the charities however is not in dispute the contested issue is the date of those gifts petitioners relying on sec_1_170a-1 income_tax regs assert that the gifts occurred when their ahc stock certificates along with irrevocable instructions regarding their donations to the charities were delivered to brett floyd who served in the capacity of agent for the charities thus petitioners contend that the gifts by michael ferguson occurred on date and that the gifts by roger and sybil ferguson occurred on date sec_1_170a-1 income_tax regs provides ordinarily a contribution is made at the time delivery is effected if a taxpayer unconditionally delivers or mails a properly endorsed stock certificate to a charitable donee or the donee's agent the gift is completed on the date of delivery or if such certificate is received in the ordinary course of the mails on the date of mailing if the donor delivers the stock certificate to his bank or broker as the donor's agent or to the issuing_corporation or its agent for transfer into the name of the donee the gift is completed on the date the stock is transferred on the books of the corporation this court in 45_tc_106 considered the application of sec_1 b income_tax regs the precursor to the regulation relied on by petitioners in that case the taxpayer delivered an executed stock certificate to his agent though the taxpayer argued that the agent was the agent of the donee and instructed the agent to transfer the stock to a charity in date the transfer became effective in date the court held that the date on which the donor instructed his agent to transfer the stock to the donee was not determinative of when the gift was complete see id pincite delivery of the gift of stock was complete upon relinquishment of dominion and control of the stock by the donor which occurred upon actual transfer on the books of the issuing_corporation id morrison v commissioner tcmemo_1987_112 the court noted that even if the taxpayer's obligation upon delivery to his agent were a legal instead of a moral one the existence of an obligation is not synonymous with its implementation londen v commissioner supra pincite first the facts indicate that brett floyd acted as petitioners' agent and not the charities' agent brett floyd not only facilitated the transfer of ahc stock to the charities but also assisted petitioners in the exchange of their ahc stock for shares of cdi and the tender of their remaining shares in accordance with the tender offer the fact that brett floyd may have assisted the church on previous occasions does not change the nature of his role with respect to the transactions involving petitioners when petitioners roger and sybil ferguson and michael ferguson placed with the assistance of brett floyd big_number and big_number shares of ahc stock in their respective accounts brett floyd acted as petitioners' agent second petitioners delivered to brett floyd stock that merrill lynch would not immediately sell or otherwise transfer merrill lynch's process for receiving clearance to sell or transfer the shares took upwards of two weeks indeed the authorizations to transfer the stock to the charities are dated date the donation-in-kind receipt from the church received by petitioner michael ferguson provides that the date of donation for the big_number shares of ahc stock was date the statements of changes in beneficial_ownership of securities forwarded to the securities_and_exchange_commission by billy g dupree jr indicate that the gifts occurred on date furthermore petitioners have failed to explain how the gifts to the charitable foundations occurred on date and date respectively when the foundations were formed on or about date considering the substantial documentary_evidence petitioners have failed to persuade us that depositing stock in their brokerage accounts with instructions to brett floyd to transfer some of the stock to the charities constituted the unconditional delivery of stock to a charitable donee's agent pursuant to sec_1_170a-1 income_tax regs in the alternative petitioners relying on richardson v commissioner tcmemo_1984_595 assert that petitioners' transfer of the ahc stock to brett floyd created a voluntary trust that completed the gifts on the date of delivery in light of our conclusion that brett floyd acted as petitioners' agent we reject petitioners' alternative argument based on the circumstances surrounding the gifts to the charities we believe that brett floyd acted as petitioners' agent in the transfer of the ahc stock and that petitioners relinquished control of the stock on date when the letters of authorization were executed and we so find the gifts to the charities therefore were complete on date b anticipatory_assignment_of_income case law it is a well-established principle of the tax law that the person who earns or otherwise creates the right to receive income is taxed e g 281_us_111 when the right to income has matured at the time of a transfer of property the transferor will be taxed despite the technical transfer of that property e g estate of applestein v commissioner t c pincite the mere anticipation or expectation of income at the time of transfer however is insufficient to create a fixed_right to earned_income id the reality and substance of a transfer of property govern the proper incidence of taxation and not formalities and remote hypothetical possibilities e g hudspeth v united_states f 2d pincite it is the province of the trial_court to determine the proper characterization of a particular transaction upon consideration of all the facts and circumstances see 338_us_451 application of substance-over-form doctrine 312_us_579 application of assignment_of_income_doctrine in hudspeth v united_states supra the taxpayer who was an 5-percent_shareholder a director president and treasurer of a corporation donated to various charitable organizations stock in the corporation which had previously adopted a plan_of_liquidation pursuant to resolution by its board_of directors and ratification by the shareholders the court_of_appeals for the eighth circuit rejected the taxpayer's contention that the date of the gift preceded the time when an enforceable right to the liquidation proceeds accrued ie when the corporation's board passed the final resolution of dissolution and instead focused on the reality and substance of the events id pincite noting the taxpayer's continued control of the corporation and the transferees' inability to vitiate the taxpayer's intention to liquidate the court determined that the affirmative vote of the shareholders to liquidate the corporation was sufficient to sever the gain from the stock such that the transfer to the charities constituted a transfer of liquidation proceeds rather than an interest in a viable corporation id pincite the court would not eviscerate established principles of anticipatory_assignment_of_income by considering remote hypothetically possible abandonments in the face of unrebutted evidence that the taxpayer intended to and did in fact complete the liquidation of his corporation id pincite in 477_f2d_1058 2d cir affg 58_tc_259 the taxpayer donated to his alma mater a controlling_interest in a corporation that previously had adopted a plan_of_liquidation pursuant to recommendation by its board_of directors and approval by its shareholders the court_of_appeals for the second circuit recognized that the commissioner's case in hudspeth v united_states supra was stronger because the donor in that case retained a majority of the corporation's stock but nevertheless applied the basic principle in hudspeth v united_states supra that the reality and substance of events determine the incidence of taxation and not formalities and remote hypothetical possibilities kinsey v commissioner supra pincite see also 531_f2d_1343 6th cir rejecting taxpayer's attempt to distinguish hudspeth v united_states supra the court stated we view a taxpayer's control_over the corporation as only one factor in determining whether a liquidation is practically certain to occur fn ref omitted the court focused on the fact that although the donee received a majority of the corporation's shares the donee could not have unilaterally stopped the liquidation because it did not have the requisite two-thirds control kinsey v commissioner supra pincite the court concluded that considering all of the circumstances the transfer of stock to the donee was an anticipatory assignment of liquidation proceeds id in s c johnson son inc v commis63_tc_778 the taxpayer contributed to a charitable_organization two forward sales contracts that had substantially appreciated in value as a result of the date devaluation of the british pound after assignment of the currency contracts by the taxpayer the charitable_organization entered into negotiations with and sold the contracts to an unrelated third party the commissioner asserted that the assignment of the contracts was actually an assignment of fixed or earned_income in light of the fact that the taxpayer could have closed out its forward position in an economic sense after the devaluation and assured eventual realization of gain under one of three methods id pincite first this court noted that the taxpayer had no legal right to the appreciation in the contracts prior to delivery of the british pounds on the maturity_date id pincite the inquiry however did not end we determined that the taxpayer had not taken any steps to close out its forward position under the sales contracts prior to the gift we also considered as significant the donee's control_over the timing of the receipt of the income and the donee's exposure to potential liabilities in the event of a revaluation of the british pound prior to the maturity_date id pincite see also 74_tc_730 on facts similar to s c johnson son inc we distinguished kinsey v commissioner supra and jones v united_states supra because the taxpayers and derivatively the donees in those cases had virtually no control_over the course of events once the corporation's plan of complete_liquidation had been adopted palmer v commissioner t c pincite noting that shareholder vote approving redemption did not occur prior to gift and that donee possessed sufficient voting power to prevent redemption we distinguished 471_f2d_275 8th cir and kinsey v commissioner supra and stated at the time of the gift the redemption had not proceeded far enough along for us to conclude that the foundation was powerless to reverse the plans of the petitioner we found that there was no fixed_right to income in either a legal or an economic sense prior to the gift of the currency contracts and therefore the gift was not an anticipatory_assignment_of_income an examination of the cases that discuss the anticipatory_assignment_of_income doctrine reveals settled principles a transfer of property that is a fixed_right to income does not shift the incidence of taxation to the transferee the reality and substance of a transfer of property govern the proper incidence of taxation and not formalities and remote hypothetical possibilities in determining the reality and substance of a transfer the ability or the lack thereof of the transferee to alter a prearranged course of disposition with respect to the transferred property provides cogent evidence of whether there existed a fixed_right to income at the time of transfer although control_over the disposition of the transferred property is significant to the assignment_of_income analysis the ultimate question is whether the transferor considering the reality and substance of all the circumstances had a fixed_right to income in the property at the time of transfer see 13_f3d_577 2d cir 66_tc_340 the right to receive dollar_figure a share in cash on date ahc cdi holdings inc cdi and dc acquisition entered into the merger agreement according to the merger agreement dc acquisition would be merged into ahc and ahc would thereupon become a wholly owned subsidiary of cdi as soon as practicable after dc acquisition had purchased the stock of ahc pursuant to the tender offer the merger agreement provided that each outstanding share of ahc stock following the purchase of ahc stock pursuant to the tender offer would be converted into the right to receive dollar_figure a share in cash on date dc acquisition made a tender offer for the stock of ahc at dollar_figure a share by the close of business on date more than percent of the outstanding shares of ahc stock had been tendered or guaranteed at that time despite the various contingencies to be discussed infra we believe the reality and substance of the merger agreement and the tender offer indicate that the stock of ahc was converted from an interest in a viable corporation to a fixed_right to receive cash the tender or guarantee of more than percent of the outstanding shares of ahc stock was the functional equivalent to a vote by the shareholders of ahc approving the merger the terms of the tender offer provided that dc acquisition with the acquisition of a majority of ahc stock could assure that the requisite number of affirmative votes in favor of the merger would be received even if no other shareholder voted in favor of the merger therefore with the exception of the hypothetical possibility that a sufficient number of tendered or guaranteed shares of ahc stock could be withdrawn dc acquisition was positioned to proceed unilaterally with consummation of the merger by the close of business on date shareholders who tendered their shares maintained withdrawal rights prior to the expiration date of the tender offer we believe that the existence of withdrawal rights and the potential ability of ahc shareholders to withdraw shares sufficient to make the number of shares tendered or guaranteed fall below a majority of the outstanding shares is analogous to the ability in theory of shareholders to rescind a prior shareholder vote approving a merger agreement or a plan_of_liquidation in hudspeth v united_states supra and 477_f2d_1058 2d cir the issue as to whether the plan_of_liquidation was theoretically irreversible was not a significant factor in the anticipatory_assignment_of_income analysis instead the ability or lack thereof of the transferee to vitiate the intention of the transferor and of other shareholders who voted to liquidate the corporation was crucial to determining whether there existed a fixed_right to income at the time of the transfer first the existence of withdrawal rights with respect to petitioners was contrary to their express intention to tender all of their shares of ahc stock that was not exchanged for stock in cdi and in the case of roger and sybil ferguson to participate in the affairs of ahc and cdi after consummation of the merger the charities' ability to vitiate petitioners' intention to maintain the course of events that would result in the planned merger was not enhanced by the remote and hypothetical possibility that petitioners could exercise their withdrawal rights against their interests second petitioners had not tendered their shares by the close of business on date notwithstanding petitioners' direct control collectively of over percent of ahc stock the existence of withdrawal rights with respect to petitioners was relevant only after they tendered their shares on date when over percent of the outstanding shares of ahc stock had been tendered or guaranteed at that time petitioners' ability to withdraw their shares would not have changed the fact that more than percent of the outstanding shares of ahc stock had been tendered or guaranteed that is also true for the shares tendered by the charities in sum the existence of withdrawal rights with respect to both petitioners and the charities did not enhance the charities' ability to vitiate the intention of shareholders who had tendered or guaranteed a majority of ahc stock and in effect approved the merger agreement the fact that the tender offer was conditioned on dc acquisition’s acquiring and owning at least percent of the ahc stock upon consummation of the tender offer minimum tender condition also does not change our conclusion the minimum tender condition could be waived by dc acquisition in its sole discretion and therefore would not have prevented dc acquisition from proceeding unilaterally with consummation of the merger by the close of business on date the minimum tender condition had no bearing on the ability of the charities to affect the course of events initiated on date with the merger agreement and crystallized on date with approval of the merger agreement by shareholders owning a majority of ahc stock also the limited significance of the minimum tender condition from the perspective of dc acquisition and its impact on our determination of whether there existed a fixed_right to income at the time of the gifts is addressed in our discussion regarding the material_change condition of the tender offer infra petitioners argue that 471_f2d_275 8th cir and our decision in 80_tc_331 stand for the proposition that the right to merger or liquidation proceeds matures or ripens under the anticipatory_assignment_of_income doctrine upon the occurrence of a shareholder vote approving the transaction petitioners assert that in the present case the consent of the sole director of dc acquisition to a resolution stating the terms of the merger dated date was tantamount to a vote by the shareholders of ahc for purposes of applying the legal reasoning of hudspeth and estate of applestein and therefore the right to receive merger proceeds did not mature or ripen until that time the principle set forth in the cases cited by petitioners is not as formalistic as petitioners assert those cases stand for the proposition that the reality and substance of events determine tax consequences the date of the shareholder votes in hudspeth v united_states supra and estate of applestein v commissioner supra was crucial to determining the reality and substance of events however we do not believe that application of the anticipatory_assignment_of_income doctrine is conditioned on the occurrence of a formal shareholder vote the shareholder vote in both cases was considered sufficient to constitute a severance of the economic gain from the investment in the corporation hudspeth v united_states supra pincite see estate of applestein v commissioner supra pincite and not a formalistic prerequisite in estate of applestein v commissioner supra the taxpayer transferred to custodial accounts for his children stock in a corporation that had entered into a merger agreement with another corporation the merger agreement was approved by the shareholders of both corporations prior to the transfer although the transfer occurred prior to the effective date of the merger this court held that the right to the merger proceeds had virtually ripened prior to the transfer and that the transfer of the stock constituted a transfer of the merger proceeds rather than an interest in a viable corporation id pincite fn ref omitted in rejecting the taxpayer's argument that the consummation of the merger was not a certainty this court stated in the instant case at the time of transfer the merger had been agreed upon by the directors and shareholders of both companies and there were no other necessary steps to be taken before the merger became effective any possibilities that the merger would be abandoned by the companies themselves or stopped by a regulatory agency were remote and hypothetical id pincite petitioners' attempt to impose formalistic obstacles to application of the anticipatory_assignment_of_income doctrine is rejected the absurd conclusion to petitioners' assertion that the right to receive merger proceeds matured on date upon consent of the sole director of dc acquisition to a resolution stating the terms of the merger is that the right to receive merger proceeds matured subsequent to payment of those proceeds by dc acquisition on date we believe instead that when more than percent of the outstanding shares of ahc stock had been tendered or guaranteed which in effect was an approval of the merger agreement and the charities could not vitiate the intention of the shareholders who had tendered or guaranteed a majority of ahc stock of petitioners and of dc acquisition and cdi the right to merger proceeds matured when the charities received ahc stock on date payment in exchange for those shares pursuant to the tender offer was imminent ie days from the date of the gifts moreover the charities did not even need to tender their shares but would have received dollar_figure a share in cash because the merger agreement provided that shares outstanding after the tender offer would be converted into the right to receive dollar_figure in cash the fact that ahc shareholders may not have had a legal right to the merger proceeds prior to acceptance of the tendered or guaranteed shares by dc acquisition does not change our conclusion the court_of_appeals for the eighth circuit in hudspeth v united_states supra rejected the taxpayer's contention that the gifts preceded the time when an enforceable right to the liquidation proceeds accrued and focused instead on the fact that the donees could not change the future course of events ie the liquidation of the corporation the inquiry in s c johnson son inc v commis63_tc_778 did not end with a determination that the taxpayer did not have a legal right to the appreciation in the currency contracts prior to delivery of the british pounds on the maturity_date indeed this court among other things considered as significant the fact that the taxpayer had not taken any steps to close out its forward position under the sales contracts prior to the gift that inquiry would have been unnecessary if the issue as to whether a taxpayer has a legally enforceable right to income is dispositive of the anticipatory_assignment_of_income analysis we therefore consider petitioners' argument as only one factor in our inquiry to determine the reality and substance of the events surrounding the merger agreement the tender offer and the gifts to the charities petitioners contend that dc acquisition was not legally obligated to accept the tendered shares and proceed with the merger until date when dc acquisition announced its acceptance of the tendered shares petitioners characterize dc acquisition's right to proceed with the merger as an option in light of the material_change condition to the tender offer and the occurrence of the fire that destroyed ahc's product manufacturing plant on date petitioners assert that dc acquisition waived the material_change condition for the first time when it announced acceptance of the tendered shares the occurrence of the fire to ahc's product manufacturing plant and the fact that dc acquisition and cdi proceeded with the merger notwithstanding demonstrates the extent to which the right to the merger proceeds was fixed once a majority of the outstanding shares of ahc stock had been tendered or guaranteed a fire that totally destroyed ahc's product manufacturing plant could not shake the resolve of dc acquisition and cdi in acquiring the central asset of ahc sybil ferguson and the relationships that she had created dc acquisition's offering price represented a premium of approximately big_number percent over the tangible book_value of ahc shares as of date the value of ahc was not embodied in the company's tangible assets the value of ahc and the asset that dc acquisition and cdi sought was primarily in the person of sybil ferguson and the relationships that she had created as long as the understanding was in place between dc acquisition and cdi and the fergusons that sybil ferguson would maintain continued involvement with ahc the consummation of the merger was a foregone conclusion once the shareholders of ahc approved of the merger to accept any other conclusion would eviscerate established principles of the anticipatory_assignment_of_income doctrine by ignoring the reality and substance of events and attaching significance to remote and hypothetical possibilities iii conclusion the reality and substance of events surrounding the merger agreement the tender offer and the gifts to the charities indicate that the stock of ahc was converted from an interest in a viable corporation to a fixed_right to receive cash prior to the date of the gifts therefore petitioners are taxable on the gain in the stock transferred to the charities under the anticipatory_assignment_of_income doctrine to reflect the foregoing decisions will be entered under rule
